DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0053] line 5 recites: “the shape of the heater 130000” should be --the shape of the heater 13000--  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1; 13 and 15 are as best understood and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2017/0172214).
As per claim 1: Li discloses a heater assembly 200 (as shown in fig. 1) comprising: a heater 220 extending to correspond to at least a part of a length of a cigarette 400 and comprising one end to be inserted into the cigarette 400 and configured to generate heat when electricity is applied (see Para. [0017-0018]); a first cover (see fig. 1; wherein one end of the heater configured to couple to a first portion 

As per claim 13: Li discloses the heater assembly 200; wherein 33a wire 230 for supplying electricity to the heater 220 is connected to the heater and the second cover comprises a wire hole through which the wire passes (see fig. 1, Para. [0021]). 

As per claim 15: Li discloses an aerosol generation device 10 comprising: a hollow case 110 comprising: a cigarette 400 insertion hole open to outside and configured to receive a cigarette 400 (see fig. 3); and a heater assembly 200 comprising:6PRELIMINARY AMENDMENTAttorney Docket No.: Q250944Appln. No.: National Stage Entry of PCT/KR2018/005945 a heater 220 extending to correspond to at least a part of a length of the cigarette 400 and comprising one end to be inserted into the cigarette and configured to generate heat when electricity is applied (see Para. [0017-0018]); a first cover (see fig. 1; wherein one end of the heater configured to couple to a first portion of the fixing holder 210) coupled to the heater 220 to maintain a position with respect to the heater 220 and comprising one surface that faces toward the end of the heater 220 and extends outward from the heater 220 (see fig. 1); and a second cover (fig. 1; a second portion of the fixing holder 210) coupled to another end of the heater 220 and supporting another surface of the first cover facing toward the other end of the heater 220 (as shown in fig. 1); and a battery 120 disposed in the hollow case 110 and configured to supply electricity to the heater assembly 200.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 as best understood and is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0172214).
As per claim 14: Li discloses the heater assembly 200; wherein the first cover is integrally fixed to outside of the heater 220, the second cover comprises a mounting hole into which the other end of the heater 220 is inserted; and when the other end of the heater is inserted into the mounting hole, the second  cover is coupled to the first cover and supports the other surface of the first cover (see fig. 1; and inherent not to have one end of the heater configured to attached/fixed/connected/secured to the cover in order to secure, stabilize the heater to the cover).
However, Li does not explicitly disclose the first cover is integrally fixed to outside of the heater by insert injection molding. 
Although, Li does not mention injection molding between the heater and the first cover. However, a person having ordinary skill in the art would know that having an injection molding to secure between components is just one of many methods such as soldering, gluing, epoxy, carving, die-casting is well known, common knowledge and commonly used to further secure between products as needed, but still would not change the function of the heater or the device after all.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the heater assembly taught by Li such that the first cover is integrally fixed to outside of the heater by insert injection molding as taught by the instant invention because using injection molding method instead of other methods to secure between components is well known, common knowledge and common used, but still would not change the function of the device after all.


Allowable Subject Matter
Claims 2-12; and 16-20 are objected to as being dependent upon a rejected base claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831